                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    ANTHONY THOMAS,

                            Petitioner,
                                                                       CIVIL ACTION
               v.                                                      NO. 17-5477


    LAWRENCE MAHALLY, et al.,

                            Respondents.


                                                ORDER

        AND NOW, this 1st day of March, 2019, upon consideration of the Report and

Recommendation filed by United States Magistrate Judge Carol Sandra Moore Wells,

(ECF No. 10), and it appearing that the petitioner has not objected to the report, 1 it is

hereby ORDERED that:

            1. The Report and Recommendation is APPROVED and ADOPTED and

            2. The petition is DISMISSED without an evidentiary hearing.



                                                                  BY THE COURT:


                                                                  /s/ Gerald J. Pappert
                                                                  GERALD J. PAPPERT, J.




1       When no objection is made to a Report and Recommendation, the Court should, as a matter
of good practice, “satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes; see also Oldrati v. Apfel, 33 F.
Supp. 2d 397, 399 (E.D. Pa. 1998). No clear error appears on the face of the record and the Court
accordingly accepts Judge Wells’ Recommendation.
